ALBANY,Feb. 1838.An infant defendant cannot appear by attorney and move to set aside the plaintiff’s proceedings, on the ground of the want of the appointment of a guardian.This was a motion to set aside the proceedings of the plaintiff, on the ground that the defendant is an infant, and no guardian has been appointed. It was objected that the defendant now appeared by attorney, which he could not do if he was an infant. The objection was sustained by Mr. Justice Bronson, and the motion was denied with costs.